ICJ_078_MaritimeDelimitation-GreenlandJanMayen_DNK_NOR_1993-06-14_JUD_01_ME_09_FR.txt. 280

OPINION INDIVIDUELLE DE M. AJIBOLA
[Traduction]

Jai voté en faveur de l'arrêt par lequel la Cour a, en fait, rejeté les
demandes tant du Danemark que de la Norvège. La Cour a rejeté la
conclusion du Danemark selon laquelle «le Groenland a droit à une zone
entière de pêche et de plateau continental de 200 milles face à l’île de
Jan Mayen». Elle a aussi rejeté la conclusion de la Norvège à l’effet que
les lignes médianes pures et simples constituent la limite aux fins de la
délimitation des étendues pertinentes des zones de plateau continental et
de pêche situées entre le Groenland et Jan Mayen. De plus, je soutiens
fermement et énergiquement la décision de la Cour quant au droit appli-
cable en ce qui concerne tant la zone de plateau continental que la zone de
pêche. L’arrét renforce encore et consacre la jurisprudence de la Cour
énoncée avec constance et fermement établie depuis les affaires du
Plateau continental de la mer du Nord en 1969.

La raison pour laquelle j'estime devoir présenter cette opinion indivi-
duelle est qu’il y a quelques passages de l’arrêt dont j'estime qu'ils appel-
lent quelque développement et dont je traiterai maintenant.

LE PRINCIPAL PROBLEME DE PROCEDURE

Il semble exister, en ce qui concerne la compétence, quelques
problèmes de procédure qui exigent certains éclaircissements, bien que la
Norvège n’ait pas soulevé d’exceptions préliminaires. I] y a des indica-
tions suffisantes dans les écritures des Parties et, plus encore, dans leurs
plaidoiries, qui appellent un examen attentif.

Dans sa requête introductive d'instance, le Danemark a demandé à la
Cour:

«de dire, conformément au droit international, où une ligne unique
de délimitation devra être tracée entre les zones de pêche et du
plateau continental du Danemark et de la Norvège dans les eaux qui
séparent le Groenland et Jan Mayen».

Dans sa réponse à la requête danoise, en revanche, la Norvège
demande à la Cour de tracer deux lignes. La Norvège a prié la Cour

«de dire et juger:

1) Que la ligne médiane constitue la ligne de séparation aux fins
de la délimitation des étendues pertinentes du plateau continental

246
DÉLIMITATION MARITIME (OP. IND. AJIBOLA) 281

entre la Norvège et le Danemark dans la région située entre Jan
Mayen et le Groenland;

2) Que la ligne médiane constitue la ligne de séparation aux fins
de la délimitation des étendues pertinentes des zones de pêche entre
la Norvège et le Danemark dans la région située entre Jan Mayen et le
Groenland ».

Autrement dit, la Norvège a demandé non pas une ligne unique à double
fin comme le souhaitait le Danemark mais une ligne pour la limite du
plateau continental et une autre pour la zone de péche.

En plus de cette question de savoir s’il faut une ligne ou plusieurs, la
Norvége a soutenu que, dans une affaire de cette nature, la délimitation
proprement dite ne peut étre effectuée par la Cour et que celle-ci devrait se
contenter d’un simple jugement déclaratoire. A cet égard, la Norvège
affirme que:

«l'acte judiciaire devrait aboutir à un arrêt qui serait déclaratoire des
fondements de la délimitation, mais s’en remettrait aux négociations
entre les Parties pour l’articulation (ou la démarcation) précise du
tracé » (CR 93/9, p. 52).

Comme l'indique l’arrêt de la Cour, cette opinion particulière de la
Norvège n’a pas été sans avoir d’effet sur la façon dont elle a présenté sa
cause. Par exemple, alors que dans toutes ses conclusions et ses plaidoi-
ries le Danemark a revendiqué une limite de 200 milles au large de la côte
du Groeland, la Norvège s’est bornée, d’un bout à l’autre de la procédure,
à une revendication constamment fondée sur la ligne médiane.

Le troisième argument de la Norvège — toujours sur la procédure —
était que la requête unilatérale présentée en l’espèce ne convenait pas à
l’objet du litige. La Norvège a déclaré que:

«La délimitation est par essence un sujet qui ne se prête pas à une
procédure engagée par voie de requête unilatérale, à moins qu’il
n'existe une quelconque forme d’accord de la part du défendeur
quant au rôle et aux pouvoirs de la Cour.» (CR 93/9, p. 81.)

Cette affirmation de la Norvège — jointe à celles qui ont déjà été
mentionnées — est suffisante pour que la Cour soit tenue d’examiner
soigneusement, même d'office, s’il ne s’agit pas d’une affaire dans
laquelle sa compétence est mise en question par la Norvège. A cet égard,
l'affaire constitue peut-être un «unicum». Pratiquement toutes les causes
célèbres en matière de délimitation maritime ont été portées devant la
Cour sur la base d’un compromis entre les parties. Ainsi, 1) les affaires du
Plateau continental de la mer du Nord (République fédérale d'Allemagne”
Pays-Bas; République fédérale d'Allemagne/ Danemark), 2) l'affaire du
Plateau continental (Tunisie/Jamahiriya arabe libyenne) et 3) l'affaire rela-
tive à la Délimitation de la frontière maritime dans la région du golfe du
Maine (Canada/Etats-Unis d'Amérique) ont toutes été portées devant la
Cour par un compromis.

247
DÉLIMITATION MARITIME (OP. IND. AJIBOLA) 282

A cet égard, quelques questions doivent être soulevées et examinées:

A la lumière de toutes les conclusions des deux Parties, de leurs écri-
tures et de leurs plaidoiries, la Cour peut-elle tracer une ou plusieurs
lignes de délimitation comme le demande le Danemark? La Cour doit-
elle en fait tracer une ligne unique 4 double fin comme le demande le
Danemark, ou deux lignes comme le voudrait la Norvége? Quel type
d’arrêt la Cour aurait-elle dû rendre en l’espéce — aurait-elle dû se borner
à un jugement déclaratoire ou tenter de régler complètement l’affaire?

La demande de la Norvège en faveur de deux lignes coïncidentes n’est
pas déraisonnable et elle est tout à fait compréhensible. Des deux aspects
de la délimitation maritime qui se trouvent en cause, l’un a trait à la déli-
mitation du plateau continental, dont la Norvège considère qu’elle est
régie par l’accord conclu entre elle et le Danemark le 8 décembre 1965
ainsi que par la convention de Genève de 1958 sur le plateau continental et
sur lesquels la Norvège se fonde pour dire que la ligne de délimitation est
déjà en place. Le second concerne la zone de pêche, pour laquelle, selon la
Norvège, la délimitation devrait aussi être opérée par la ligne médiane,
bien qu’elle convienne finalement que le droit international coutumier est
applicable en l’espèce. A la lumière de ces considérations factuelles, la
position de la Norvège ne manque donc pas de logique.

La Norvège a soulevé aussi, non sans insistance, le problème du
compromis:

«On semble oublier le principe juridique de base que le consente-
ment des parties est nécessaire pour que la Cour procède à une déli-
mitation de zones maritimes — tout comme le consentement des
parties serait nécessaire pour qu’elles effectuent la délimitation elles-
mêmes.» (CR93/9, p. 50.)

La Norvège est-elle fondée à avancer cette opinion avec autant d’assu-
rance ? Elle n’expose pas ses motifs à la Cour et ne s’appuie sur aucune
autorité. Mais un examen attentif des dispositions de certaines conven-
tions pertinentes aidera peut-être à mieux saisir la manière dont la
Norvège a abordé ce problème particulier.

Le paragraphe 1 de l’article 6 de la convention de Genève de 1958 sur le
plateau continental contient la disposition suivante :

«Dans le cas où un même plateau continental est adjacent aux
territoires de deux ou plusieurs Etats dont les côtes se font face, la
délimitation du plateau continental entre ces Etats est déterminée par
accord entre ces Etats...» (Les italiques sont de moi.)

Il s’agit en fait de la convention que les deux Parties s’accordent à
reconnaître contraignante pour elles en ce qui concerne la délimitation du
plateau continental. De même, l’article 74 de la convention des Nations
Unies sur le droit de la mer de 1982, qui n’est pas encore en vigueur, traite
de la délimitation des zones économiques exclusives entre Etats dont les
côtes sont adjacentes ou se font face et stipule principalement que cette

248
DELIMITATION MARITIME (OP. IND. AJIBOLA) 283

délimitation «est effectuée par voie d’accord conformément au droit
international». Le méme libellé préconisant un «accord» se retrouve a
l’article 83 de la même convention, qui porte sur la délimitation du
plateau continental entre Etats dont les côtes sont adjacentes ou se font
face. Il existe des dispositions analogues dans d’autres conventions adop-
tées à Genève en 1958, notamment la convention sur la mer territoriale et
la zone contigué (voir l’article 12).

Cependant, il ne serait pas correct de soutenir que l’absence d’un
accord — compromis ou accord général — puisse empécher la Cour
d’accomplir sa mission, qui consiste a statuer sur toute question juridique
qu’elle est appelée a examiner au fond. C’est peut-étre pourquoi la
Norvège n’a, en l’occurrence, pas d’autre ressource que d’invoquer la
«réserve judiciaire » et pourquoi elle a choisi de :

«rappeler à la Cour la réserve attachée à l’exercice de sa fonction
judiciaire dans l’affaire du Cameroun septentrional (C.I.J. Recueil
1963, p. 3) ou les réflexions de fond que le regretté sir Hersch Lauter-
pacht a consacré à ce problème et à d’autres sujets connexes...»

Je considère, après mir examen, que l’appel à la prudence exprimé par
la Norvège à cet égard est hors de propos et que la Cour a raison de le
rejeter. Dès lors qu’une requête en bonne et due forme est portée devant la
Cour, celle-ci est tenue de traiter selon le droit international tous les diffé-
rends qui lui sont ainsi soumis. Pour ce faire, elle doit appliquer les
conventions internationales, la coutume internationale, les principes
généraux de droit reconnus par les nations civilisées, les décisions judi-
ciaires, etc. On peut citer à ce sujet les importantes dispositions du para-
graphe 1 de l’article 38 du Statut qui donne mandat à

«[tja Cour, dont la mission est de régler conformément au droit inter-
national les différends qui lui sont soumis, [d’Japplique[r]:

a) les conventions internationales, soit générales, soit spéciales,
établissant des règles expressément reconnues par les Etats en
litige ;

b) la coutume internationale comme preuve d’une pratique géné-
rale acceptée comme étant le droit;

c) les principes généraux de droit reconnus par les nations civili-
sées;

d) sous réserve de la disposition de l’article 59, les décisions judi-
ciaires et la doctrine des publicistes les plus qualifiés des diffé-
rentes nations, comme moyen auxiliaire de détermination des
règles de droit ».

Amon avis, il ne fait pas de doute que cette affaire entre manifestement
dans le champ d’application des alinéas a) et b)ci-dessus. La pertinence et
l’applicabilité des conventions internationales, bilatérales ou multilaté-
tales, sont évidentes et beaucoup sont invoquées en l’espèce, notamment
la convention de Genève de 1958 sur le plateau continental et le traité de

249
DÉLIMITATION MARITIME (OP. IND. AJIBOLA) 284

1965 entre les deux Parties. Le droit international coutumier est invoqué
aussi, spécialement à propos de la zone de pêche.

Par conséquent, si la Cour estime qu’elle doit rendre plus qu’un juge-
ment déclaratoire et tracer une ligne ou des lignes, elle a un mandat et une
compétence suffisants pour le faire. Si elle considère que les solutions
préconisées par le Danemark ou la Norvège, ou même par l’un et l’autre,
ne sont pas en harmonie avec l’application correcte des principes géné-
raux de droit international afin de régler ce différend, elle est libre d’appli-
quer ce qu’elle considère comme juste et approprié conformément au droit.

D’après la requête du Danemark, la compétence de la Cour est invo-
quée à juste titre puisque les deux Parties ont, par leurs déclarations,
accepté sa juridiction obligatoire conformément au paragraphe 2 de l’ar-
ticle 36 du Statut et que l’affaire a été introduite conformément aux dispo-
sitions du paragraphe 1 de l’article 40 du Statut. Quelle que soit par
conséquent l’objection ou l’hésitation de la Norvège en l'espèce, elle ne
saurait l'emporter sur sa déclaration d’acceptation de la juridiction obli-
gatoire de la Cour, et la Cour est pleinement habilitée à statuer sur toute
question dont elle est saisie, afin d’aboutir à une décision effective sur le
fond du différend, qu'il s’agisse du tracé d’une ligne ou de plusieurs
lignes, et malgré le fait qu’il n’existe pas de compromis présenté conjointe-
ment par les Parties.

Si la Norvège était convaincue (comme elle l’affirme énergiquement)
que pour une raison quelconque la Cour n’a pas compétence pour tracer
quelque ligne que ce soit dans une affaire de ce genre ou qu’elle n’a pas
qualité pour le faire, il lui était loisible de soulever une exception prélimi-
naire à la compétence de la Cour et à la recevabilité de la requête. Mais elle
ne l’a pas fait.

On peut donc se demander pourquoi la Norvège n’a pas choisi cette
voie. Mon hypothèse est que la réponse figure dans les plaidoiries de la
Norvège, lorsqu'elle explique que:

«La Norvège se trouvait donc devant un dilemme. D’une part elle
ne voulait pas soulever d'exception prélimitaire à la compétence de
la Cour, compte tenu des déclarations faites par les Parties en vertu de la
clause facultative et de la large portée de l'article 36, paragraphe 2, du
Statut.» (CR 93/9, p. 50; les italiques sont de moi.)

Ainsi, la Norvège prévoyait — peut-être avec raison — que si une
exception préliminaire avait été soulevée à l’encontre de la requête du
Danemark, cette exception aurait fort bien pu être rejetée par la Cour, à
qui revient le dernier mot à cet égard comme d’ailleurs à tout autre,
compte tenu des pouvoirs qu'elle tient du paragraphe 6 de l’article 36 du
Statut.

CONCLUSION SUR LA QUESTION DE LA PROCÉDURE

Pour résumer mon point de vue, le mieux est peut-être de me référer à
l'attitude de la Cour dans l’affaire du Cameroun septentrional (Cameroun
c. Royaume-Uni) (C_LJ. Recueil 1963, p. 17), dans laquelle elle a traité la

250
DÉLIMITATION MARITIME (OP. IND. AJIBOLA) 285

question de ce que l’on peut considérer comme des « détails techniques »
ou des conditions de forme, question qui, à mon sens, constitue le
problème le plus sérieux dans l’affaire dont la Cour était saisie. La Cour a
pris position clairement lorsqu'elle a déclaré qu’elle ne laisserait pas de
simples formalités l'empêcher de rendre justice sur aucune question de
fond relevant d’un différend quelconque porté devant elle. A cet égard,
elle a déclaré expressément qu’elle s’en tenait au raisonnement de la Cour
permanente de Justice internationale. Ce qui préoccupe le plus la Cour,
c’est que la question dont elle est saisie doit «révéler l’existence d’un diffé-
rend au sens reconnu par la jurisprudence de la Cour...»

Le prononcé classique de la Cour sur ce point est exprimé dans les
termes suivants:

«La Cour ne saurait être indifférente à l’inobservation, par le
demandeur ou par le défendeur, des dispositions du Règlement
élaboré conformément à l’article 30 du Statut. La Cour permanente
de Justice internationale a cru devoir rechercher à plusieurs reprises
si les prescriptions de forme de son Règlement avaient été respectées.
Dans ces questions de forme, elle avait tendance à «adopter une
interprétation large» (affaire de la Société commerciale de Belgique,
C.P.J.I. série A/B n° 78, p. 173). La Cour fait sienne l’opinion suivante
exprimée par la Cour permanente dans l’affaire des Concessions
Mavrommatis en Palestine (C.P.J._I. série A n° 2, p. 34):

«La Cour, exerçant une juridiction internationale, n’est pas
tenue d’attacher à des considérations de forme la même impor-
tance qu’elles pourraient avoir dans le droit interne.» (C.LJ.
Recueil 1963, p. 27-28.)

Dès lors que la Cour est convaincue qu’il existe une ou plusieurs ques-
tions en litige (et je présume qu’il en est ainsi en l’espèce), elle doit statuer
sur le fond.

Du point de vue du juge, il n’est peut-être pas hors de propos de
mentionner ici la sentence finale dans l’affaire de la Délimitation du
plateau continental entre le Royaume-Uni et la France par laquelle le tribu-
nal arbitral a écarté toutes les exceptions préliminaires à sa compétence et
a cherché surtout à rendre matériellement la justice, ce qui l’a amené à
résoudre de façon positive le différend qui lui avait été soumis. La justice,
il me semble, consiste à faire autre chose que «something, nothing» (pour
citer les paroles de Shakespeare dans Ofhello), surtout s’agissant de cette
Cour dont la décision est finale et obligatoire sans aucune possibilité
d’appel devant une juridiction différente ou supérieure.

UNE LIGNE OU DES LIGNES
Tracer une ligne ou des lignes de séparation dans une affaire de délimi-
tation maritime n’a rien de nouveau pour la Cour; on peut méme dire que
cette pratique lui est familière. Par exemple, une demande en ce sens lui a

251
DÉLIMITATION MARITIME (OP. IND. AJIBOLA) 286

été adressée dans l’affaire du Golfe du Maine en 1984 lorsque, par un
compromis entre le Canada et les Etats-Unis d'Amérique, il a été
demandé à une Chambre de la Cour de décrire et de déterminer le tracé de
la limite maritime en termes de lignes géodésiques reliant les coordonnées
géographiques de points situés entre les côtes des deux Parties. Dans la
présente affaire, nous l’avons vu, il n’existe pas de compromis pour guider
la Cour. Sur la base des faits et arguments portés devant la Cour, on peut
observer aussi que, si le Danemark a produit quelques documents perti-
nents pour aider à tracer la ligne unique de délimitation qu’il a demandée,
la Norvège n’a pas fourni suffisamment d’éléments à cet égard ou, dans le
meilleur des cas, les éléments disponibles sont fragmentaires. Des lignes
de base géodésiques détaillées et des points de base reliant des coordon-
nées géographiques en termes d’azimut, de longitude et de latitude ont été
fournis en quantités suffisantes par le Danemark, notamment dans ses
conclusions finales. La question est rendue encore plus compliquée par le
fait que les données fournies par le Danemark sont fondées sur sa
demande et sur des hypothèses qui postulent une ligne unique de délimi-
tation, et non pas deux. Bien entendu, comme nous l’avons déjà indiqué,
la Norvège affirme que la Cour devrait rejeter la conclusion du Danemark
relative à une ligne unique, et elle souligne la nécessité pour la Cour d’agir
avec circonspection.

Une fois établi que la Cour peut tracer la ligne ou les lignes qu’elle juge
appropriées, il lui faut décider ensuite s’il y a lieu de tracer une ligne
unique à double fin ou deux lignes coïncidentes. La décision, quelle
qu’elle soit, doit être en accord avec le droit pertinent applicable en
l’espèce. Indéniablement, la Cour est en présence de deux institutions
distinctes de la délimitation maritime — le plateau continental et la zone
de péche — puisqu’elle doit prendre position sur la demande du Dane-
mark, dont les termes sont contestés par la Norvége. L’affaire Libye/
Malte différait de la présente instance puisque le rôle de la Cour se bornait
a délimiter le plateau continental. Quelle que puisse étre la décision finale
dans la présente affaire, il est sage, souhaitable du point de vue judiciaire
et méme obligatoire au regard du droit de traiter, au moins de prime
abord, ces deux régimes séparément, puisqu’il faudra prendre des déci-
sions distinctes sur chacun d’eux. Il se peut qu’en fin de compte les deux
lignes coïncident par l’effet du droit applicable (la distinction alors
n’aurait en fait pas d’application pratique), mais cette distinction doit
d’abord être faite de manière tout à fait indépendante.

Je suis donc persuadé que l’examen juridique doit porter séparément
sur le régime de la zone de plateau continental indépendamment de celui
qui s’applique à la délimitation de la zone de pêche.

La présente affaire constituera certainement un jalon dans le dévelop-
pement de la juridisprudence de la Cour en matière de délimitation mari-
time. À cet égard, nous l’avons dit, on peut considérer qu’elle est unique, et
il est demandé à la Cour, peut-être pour la première fois, d'aborder cette
question en face. Dans un certain nombre d’affaires sur lesquelles la
Cour, une chambre de la Cour ou un tribunal arbitral ont statué, les

252
DÉLIMITATION MARITIME (OP. IND. AJIBOLA) 287

parties se sont toujours, dans leur compromis, mises d’accord sur une
ligne de délimitation unique. Il convient d’observer aussi qu’à diverses
reprises des juges ont posé des questions aux parties sur ce point. Par
exemple, lors de la procédure orale en l'affaire Tunisie/Libye, il a été
demandé si, étant donné l'identité entre les dispositions de la convention
de 1982 relatives à la délimitation du plateau continental et de la zone
économique exclusive, la délimitation de ces deux zones devait ou non
être différente, et si les circonstances à prendre en considération dans
chaque zone ne devaient pas être différentes aussi. La manière conflic-
tuelle dont les parties, en général, abordent ces deux domaines de juridic-
tion est bien décrite par M. Prosper Weil dans son ouvrage sur les Pers-
pectives du droit de la délimitation maritime, dans lequel il avance cette
hypothèse qui va dans le même sens:

« L’enjeu du débat saute aux yeux. Pour peu que l’une des parties
ait obtenu, par accord ou par voie judiciaire, une délimitation du
plateau continental qui lui paraît défavorable, elle cherchera tout
naturellement à obtenir une délimitation différente pour la zone
économique exclusive; l’autre partie, en revanche, aspirera à étendre
à la zone la délimitation favorable qu’elle a obtenue pour le plateau. »
(P. 129.)

Les juges comme les juristes connaissent fort bien cet aspect des choses,
dans le contexte non seulement des actions judiciaires et arbitrales re-
latives au tracé d’une ligne unique mais aussi de la pratique des Etats,
qui en fait s’est montrée favorable à la ligne unique, peut-être pour des rai-
sons de commodité. Il y a des juges qui, par conviction et par raisonne-
ment, sont favorables 4 la délimitation par une ligne unique, tandis que
d’autres estiment qu’il doit y avoir, le cas échéant, deux lignes de délimi-
tation. Jusqu’à présent, comme on l’a vu, la jurisprudence tend à aborder
la question avec prudence. Cela n’est guère étonnant puisque le débat qui
a eu lieu dans le cadre de la troisième conférence sur le droit de la mer
est resté sans conclusion. Cependant, un examen attentif des articles 74
et 83 de la convention sur le droit de la mer de 1982 (qui, bien qu’elle
ne soit pas encore en vigueur, reflète néanmoins le droit international
coutumier actuel), permettra peut-être de jeter quelque lumière sur ce pro-
blème.

Le régime de la zone économique exclusive a été traité séparément dans
le cadre de l’article 74, tandis que celui du plateau continental a fait l’objet
de l’article 83. Le libellé des deux articles est identique. Il n’est pas faux
non plus de dire que, quel qu’ait pu être le bien-fondé de l’argument en
faveur de la dualité des lignes de délimitation, il a été affaibli par la dispo-
sition du paragraphe 3 de l’article 56 de la convention de 1982 aux termes
de laquelle «les droits relatifs aux fonds marins et à leur sous-sol énoncés
dans le présent article [relatif à la zone économique exclusive] s’exercent
conformément à la partie VI» (qui a trait au plateau continental). Il ne
faut toutefois pas pousser trop loin ce raisonnement qui semble favorable
à l'unité de délimitation. Il conviendrait peut-être de revenir à la genèse et

253
DÉLIMITATION MARITIME (OP. IND. AJIBOLA) 288

à l’origine de la théorie du plateau continental, qui a été reconnue et
acceptée sans contestation après la proclamation faite par le prési-
dent Truman en 1945, et qui a aussi établi la distinction entre la colonne
d’eau et les droits sur les fonds marins ainsi que la dualité de ces deux
domaines de juridiction maritime.

La différenciation, ou peut-être la confusion, est encore plus marquée
avec l'innovation actuelle qui consiste à créer des zones de pêche desti-
nées à coexister avec la zone économique exclusive. Toutefois, dans la
présente affaire de délimitation entre le Groenland et Jan Mayen, les faits
sont tels qu’ils rendent inévitable l’idée d’une dualité de lignes, et même le
recours à une dualité de lignes. Aucune des deux Parties ne nie être liée,
dans ses relations conventionnelles, par l’article 6 de la convention de
Genève de 1958 sur le plateau continental. Aussi, devient-il impérieux
pour la Cour, dans la présente affaire, d’examiner et de statuer indépen-
damment sur le régime du plateau continental et sur la juridiction en
matière de pêcheries.

Il faut absolument reconnaître, et admettre, qu’une ligne de délimita-
tion unique a l’avantage de la commodité et de l’utilité pratique. Cela, en
fait, doit être la raison pour laquelle la pratique des Etats penche forte-
ment en faveur de cette solution. Le problème de la superposition verti-
cale des droits est un problème et un élément de complication que les Etats
préfèrent éviter. Ce qui est pertinent ici, c’est le droit applicable et la consi-
dération qu’il faut accorder en droit au problème d’une ligne de délimita-
tion unique comme le demande le Danemark.

La situation actuelle n’est pas à comparer à la situation dans l’affaire
concernant la Délimitation de la frontière maritime dans la région du golfe
du Maine, dans laquelle la Chambre a formulé l'observation ci-après :

«S'agissant de ce deuxième aspect, la Chambre doit constater que
les Parties se sont bornées à tenir pour admise la possibilité tant juri-
dique que matérielle de tracer une ligne unique pour deux juridic-
tions différentes. Elles n’ont pas proposé d’arguments à l’appui.
La Chambre quant à elle est d’avis que le droit international ne
comporte certes pas de règles qui s’y opposent. D’autre part, dans le
cas d’espèce, il n’existe pas d’impossibilité matérielle de tracer une
ligne de cette nature. Il est donc hors de doute que la Chambre peut
accomplir l'opération qui lui est demandée.» (C.J. Recueil 1984,
p. 267, par. 27.)

De plus, la situation dans l’affaire considérée ici est différente de celle
qui caractérisait les affaires du Plateau continental de la mer du Nord, dans
lesquelles la République fédérale d’Allemagne, bien qu’ayant signé la
convention de Genève de 1958 sur le plateau continental, ne l’avait jamais
ratifiée. Ce fait, en réalité, excluait la prise en compte de la convention de
Genéve de 1958 sur le plateau continental, a la difference de la tendance
actuelle du droit international coutumier, qui est fortement marquée par
la convention sur le droit de la mer signée en 1982 4 Montego Bay.

En outre, certains milieux ont soutenu que la nécessité d’une dualité de

254
DÉLIMITATION MARITIME (OP. IND. AJIBOLA) 289

délimitations maritimes a été considérablement amoindrie car les caracté-
ristiques physiques des fonds marins, qui représentaient auparavant une
considération distincte, semblent maintenant se confondre avec la zone
économique exclusive et l’on ne peut plus affirmer qu’il est justifié d’avoir
des critères équitables pour les deux régimes de délimitation maritime.
Un autre argument avancé est que le «critère de distance» doit mainte-
nant s’appliquer à la limite du plateau continental comme il s’applique à
la zone économique exclusive. Ces arguments sont invoqués au para-
graphe 34 de l’arrêt concernant l’affaire Libye/Malte. Peut-être n’est-il
pas approprié d'établir un rapport entre cette tendance actuelle du droit
international coutumier et l'affaire considérée ici, car dans cette affaire les
Partie sont expressément liées par la convention de Genève de 1958 sur le
plateau continental, qui est entrée en vigueur en 1964, qui a été ratifiée par
le Danemark en 1963 et par la Norvège en 1971, et que l’une et l’autre
Partie reconnaissent comme ayant pour elles force obligatoire. Il est
peut-être approprié de conclure cet exposé de mes vues sur cette question
particulière en citant une fois de plus l’ouvrage de M. Weil, Perspectives du
droit de la délimitation maritime, où l'existence de ce problème était recon-
nue et où l’on pouvait lire l’observation suivante:

«On ne saurait cependant exclure qu’un accord sur la délimitation
du plateau continental conciu à un moment où prévalait la théorie du
prolongement naturel ait pu être inspiré de considérations physiques
aujourd’hui dépassées; son extension à la zone économique exclu-
sive des deux pays ne se justifierait plus alors de manière convain-
cante.» (P. 146.)

LE TITRE ET LA DÉLIMITATION

Initialement, la requête que le Danemark a soumise à la Cour semble ne
poser aucun problème car elle revêt la forme d’une demande simple et
directe en vue d’une délimitation par une ligne unique, conformément au
droit international, des zones de pêche et des zones de plateau continental
dans les eaux situées entre le Groenland et Jan Mayen. En revanche, les
conclusions ultérieures du Danemark soulèvent des difficultés à la fois
juridiques et géophysiques. Dans sa réplique, le Gouvernement danois
conclut que la Cour devrait:

«1) ... dire et juger que le Groenland a droit à une zone entière de
pêche et de plateau continental de 200 milles face à l’île de Jan Mayen;
et en conséquence

2) ... tracer une ligne unique de délimitation de la zone de pêche et
du plateau continental du Groenland dans les eaux situées entre le
Groenland et Jan Mayen à une distance de 200 milles marins mesurés
à partir de la ligne de base du Groenland, dont le tronçon approprié
est représenté par des lignes droites (géodésiques) joignant...» (les
italiques sont de moi).

255
DÉLIMITATION MARITIME (OP. IND. AJIBOLA) 290

Cette demande du Danemark a suscité une vive réaction de la part de la
Norvège et la revendication d’une zone de 200 milles formulée par le
Danemark au nom du Groenland a été qualifiée d’« extravagante». Pour
reprendre les propos de M. Haug, qui ont été par la suite corroborés et
répétés pour l’essentiel par M. Brownlie, conseil de la Norvège:

«tandis que la requête initiale demandait simplement une ligne
unique de délimitation, la conclusion principale fut modifiée de
manière à demander un jugement qui déclare l’existence d’un droit à
une zone entière de pêche de 200 milles ainsi qu’à un plateau conti-
nental entier de 200 milles vis-à-vis de l’île norvégienne de Jan
Mayen...

La question du titre juridique est une question délicate pour les
Etats des différentes régions du monde. Je ferai observer respectueu-
sement à la Cour qu’une décision qui semblerait donner quelque
appui a l’extravagante thése danoise militerait contre le développe-
ment à l’avenir d’un régime stable de délimitation des frontières
maritimes.» (CR93/5, p. 13 et 15; les italiques sont de moi).

La demande du Danemark concerne-t-elle le titre juridique ou la déli-
mitation ? La conclusion du Danemark manque-t-elle de clarté, comme l’a
soutenu la Norvège? Dans l’affaire Libye/ Malte, la Libye a attaqué le
bien-fondé de la demande de Malte en invoquant la taille et le caractère
insulaire de ce dernier pays, mais la Cour a fait observer que «le titre juri-
dique sur le plateau continental est le même pour une île que pour un
continent ». La question du titre émane de la souveraineté de l’Etat sur la
côte à laquelle ces droits se rattachent en ce qui concerne son plateau
continental ipso facto et ab initio. Les règles et principes de droit interna-
tional confèrent au Groenland un titre de base relatif au plateau continen-
tal non moindre que celui qu’ils confèrent à Jan Mayen; cela, en fait,
assure un titre égal, prima facie, à l’une et l’autre côte. Par conséquent, le
Groenland est en droit de revendiquer la limite extérieure de 200 milles (1a
où elle peut être revendiquée) et Jan Mayen est elle aussi, et également, en
droit de revendiquer la même chose. Si, donc, le Groenland demande
dans la présente affaire une limite extérieure de 200 milles dans les eaux
situées entre lui-même et Jan Mayen, où la distance entre les deux est de
250 milles, il n’est alors pas difficile de comprendre l’argument de la
Norvège selon lequel il s’agit là de la revendication d’un titre et non d’une
demande de délimitation.

La position du Danemark est clairement énoncée dans sa réplique,
comme suit :

«Toutefois, le Gouvernement danois ne conteste pas que Jan
Mayen a le statut d’île au regard du droit international, comme en
témoigne le fait que le Danemark n’a pas objecté à l’établissement de
la zone de pêche de 200 milles de Jan Mayen vers l’est, en direction de
la haute mer... La thèse du Danemark est qu’une ligne de délimitation
équitable dans les eaux situées entre le Groenland et Jan Mayen

256
DELIMITATION MARITIME (OP. IND. AJIBOLA) 291

« devrait suivre le tracé de la limite extérieure » de la zone de pêche
du Groenland, pour emprunter les termes utilisés par la Norvège
pour décrire la ligne de délimitation entre l'Islande et Jan Mayen.»
(Réplique, p. 152, par. 414; les italiques sont de moi.)

Eu égard à cet énoncé de la position du Danemark, on peut peut-être
comprendre et même envisager avec sympathie les raisons qu’a ce pays
d’insister sur une telle demande, qui selon moi tient davantage d’une
revendication de titre que d’une demande de délimitation. Ce qui consti-
tue une délimitation équitable, ou d’ailleurs une solution équitable, il
appartient à la Cour, et non pas au Danemark, de le décider. Le principe
de non-empiétement doit inévitablement s'appliquer à la totalité de la zone
pertinente, y compris la zone en litige, ainsi que la zone de chevauche-
ment de titres et toute autre zone au cours du processus de délimitation.

La position a été éclaircie en 1969 dans les affaires du Plateau continen-
tal de la mer du Nord, quand la Cour a déclaré:

«Ce qui est plus important encore, c’est que la doctrine de la part
juste et équitable semble s’écarter totalement de la règle qui constitue
sans aucun doute possible pour la Cour la plus fondamentale de
toutes les règles de droit relatives au plateau continental et qui est
consacrée par l’article 2 de la convention de Genève de 1958, bien
qu’elle en soit tout à fait indépendante: les droits de l’Etat riverain
concernant la zone de plateau continental qui constitue un prolonge-
ment naturel de son territoire sous la mer existent ipso facto et abinitio
en vertu de la souveraineté de l’Etat sur ce territoire et par une exten-
sion de cette souveraineté sous la forme de l’exercice de droits souve-
rains aux fins de l’exploration du lit de la mer et de l’exploitation
de ses ressources naturelles. Il y a là un droit inhérent. Point n’est be-
soin pour l’exercer de suivre un processus juridique particulier ni
d’accomplir des actes juridiques spéciaux. Son existence peut être
constatée, comme cela a été fait par de nombreux Etats, maïs elle ne
suppose aucun acte constitutif.» (C.LJ. Recueil 1969, p. 22, par. 19.)

Les raisons pour lesquelles le Danemark demande une zone de pêche et
un plateau continental de 200 milles face à Jan Mayen n’ont pas à être
cherchées très loin. L’une d’entre elles réside peut-être dans son argument
selon lequel la Norvège doit «reconnaître » au Groenland la même limite
extérieure de 200 milles qu’elle a reconnue à l’Isiande en vertu d’un
accord dans lequel il voit un précédent. Cependant, une autre raison est la
différence indéniable de taille (et de longueur de côtes) entre le Groenland
et Jan Mayen. Le Danemark a initialement considéré Jan Mayen comme
étant un rocher (relevant éventuellement de l’article 121 de la convention
de 1982 sur le droit de la mer), mais ultérieurement il a concédé qu'il s’agit
d’une île, mais d’une île qui «n’a pas de population... et n’en a jamais eu»,
ou encore «considéré le Groenland comme un continent et Jan Mayen
comme une petite ile détachée de ses côtes continentales » (CR93/1, p. 25
et p. 23).

257
DELIMITATION MARITIME (OP. IND. AJIBOLA) 292

Voici plus de deux siécles, Vattel écrivait: «Un nain est aussi bien un
homme qu’un géant. Une petite république n’est pas moins un Etat souve-
rain que le plus puissant royaume.» (Dictionnaire de la terminologie du
droit international, Paris, Sirey, 1960, sous le mot « Egalité », p. 248.) Donc,
si petite que puisse être l’île de Jan Mayen, cela ne peut influer sur les
droits qui sont les siens au regard du droit international en ce qui concerne
la question du titre et le principe de non-empiétement.

Enfin, sur ce point, je suis enclin à appuyer cette façon de voir, qui est
corroborée par un paragraphe pertinent de l’arrêt en l’affaire du Plateau
continental de la mer Egée, dans laquelle, là encore, la Cour a formulé la
confirmation suivante:

«Il en est ainsi parce que, du point de vue juridique, les droits d’un
Etat riverain sur le plateau continental relèvent de la souveraineté de
l’État sur le territoire qui jouxte ce plateau continental. ... ce n’est
qu’en raison de la souveraineté de l’Etat riverain sur la terre que des
droits d’exploration et d’exploitation sur le plateau continental
peuvent s’attacher à celui-ci ipso jure en vertu du droit international.
Bref les droits sur le plateau continental sont, du point de vue juridi-
que, à la fois une émanation de la souveraineté territoriale de l’ Etat
riverain et un accessoire automatique de celle-ci.» (C.LJ. Recueil
1978, p. 36, par. 86.)

LES PRINCIPES ÉQUITABLES ET LA DÉLIMITATION

Je n’ai pas la moindre difficulté à m’accorder avec la Cour en ce qui
concerne le droit applicable dans la présente affaire. Après avoir fait
observer qu’elle n’a jamais eu l’occasion d’appliquer la convention de
Genève de 1958, la Cour déclare que, puisque les deux Etats sont parties à
cette convention et qu’il n’y a pas de démarche conjointe demandant une
ligne de délimitation maritime unique comme dans l'affaire du Golfe du
Maine, la convention signée à Genève en 1958 est applicable à la délimita-
tion du plateau continental entre le Groenland et Jan Mayen. Le para-
graphe 1 de l’article 6 de la convention de Genève, déclare ensuite la Cour,
est applicable au plateau continental, mais cela ne signifie pas que ce droit
conventionnel doive étre interprété et appliqué exclusivement et sans réfé-
rence au droit international coutumier sur le sujet ou indépendamment
du fait qu’une zone de péche est également située dans ces eaux. C’est
sur le rôle du droit international coutumier que je voudrais m’étendre
ici afin de souligner son importance et sa pertinence et aussi de dire un
mot de sa genése, pour pouvoir porter une appréciation, une fois de plus,
sur l’évolution de l’applicabilité des principes équitables et leur dévelop-
pement pendant la quarantaine d’années écoulées.

Pour commencer, on peut se demander quel est le droit international
coutumier applicable dans cette affaire. La Cour l’a hardiment énoncé
‘dans l’arrêt qu’elle a rendu en 1985 dans l’affaire du Plateau continental
{Libye/ Malte), et elle l’a fait dans les termes suivants:

258
DÉLIMITATION MARITIME (OP. IND. AJIBOLA) 293

« Les décisions judiciaires sont unanimes pour dire que la délimita-
tion du plateau continental doit s’effectuer par application de prin-
cipes équitables en tenant compte de toutes les circonstances perti-
nentes afin d’aboutir à un résultat équitable, et les Parties elles-mêmes
sont d’accord à ce sujet (paragraphe 29 ci-dessus).» (C.I.J. Recueil
1985, p. 38, par. 45; Les italiques sont de moi.)

Ainsi peut-on dire que la pertinence des principes équitables, en tant
que régime juridique fondamental applicable à la délimitation maritime,
est désormais solidement enracinée dans la jurisprudence de la Cour, sou-
tenue par des tribunaux d’arbitrage internationaux. Il est donc peut-être
souhaitable, avant d'examiner ces règles et principes de droit internatio-
nal, de citer un passage qui représente un énoncé complet de leur teneur:

«L’on pourrait donc donner la définition suivante de ce que le
droit international général prescrit dans toute délimitation maritime
entre Etats voisins:

1) Aucune délimitation maritime entre Etats dont les côtes sont
adjacentes ou se font face ne peut étre effectuée unilatéralement par
l’un de ces Etats. Cette délimitation doit être recherchée et réalisée au
moyen d’un accord faisant suite 4 une négociation menée de bonne
foi et dans l’intention réelle d’aboutir à un résultat positif. Au cas où,
néanmoins, un tel accord ne serait pas réalisable, la délimitation doit
étre effectuée en recourant a une instance tierce dotée de la compé-
tence nécessaire pour ce faire.

2) Dans le premier cas comme dans le second, la délimitation doit
être réalisée par l’application de critères équitables et par l’utilisation
de méthodes pratiques aptes à assurer, compte tenu de la configuration
géographique de la région et des autres circonstances pertinentes de
l'espèce, un résultat équitable.» (C.IJ. Recueil 1984, p. 299-300,
par. 112; les italiques sont de moi.)

Une analyse approfondie de cette définition montrera qu’elle constitue
un énoncé très complet et très exhaustif et que les principes qu’elle
contient sont essentiels pour un jugement équitable et juste. Mais ce n’est
pas à dire qu’elle n’a pas suscité certains problèmes ou critiques. Quoi
qu’il en soit, avant de s’intéresser à cela, il est peut-être nécessaire de
réexaminer très brièvement l’historique de cette définition afin de justi-
fier et de conforter la Cour dans son respect de cette norme fondamentale
de droit international dans le domaine de la délimitation maritime, et
aussi de souligner que ladite définition est apparemment universellement
acceptable.

Les principes équitables en matière de délimitation maritime tels qu’ils
sont établis aujourd’hui ne sont pas la «création» de la Cour. Peut-être
pourrait-t-on considérer le rôle de la Cour comme celui d’un «parent
nourricier». L’applicabilité des principes équitables a reçu sa première
formulation autorisée en 1945, comme la Cour l’a reconnu lorsqu'elle a
déclaré:

259
DÉLIMITATION MARITIME (OP. IND. AJIBOLA) 294

«Il convient de rappeler tout d’abord l’acte, généralement connu
sous le nom de proclamation Truman, que le Gouvernement des
Etats-Unis a publié le 28 septembre 1945. Bien que cet acte n’ait été ni
le premier ni le seul, il a, selon la Cour, une importance particulière. »
(C.LJ. Recueil 1969, p. 32, par. 47.)

Avant cette date, juristes, publicistes et experts techniques avaient
avancé un certain nombre d’idées sur diverses théories concernant la
meilleure façon d’aborder la question de la nature et de l’étendue des
droits concurrents pouvant étre exercés sur le plateau continental. Deux
principes ressortent de la proclamation. Le premier est que les Etats rive-
rains ont des droits originels, naturels et exclusifs, voire des droits acquis,
sur le plateau continental au large de leurs côtes, à l'exclusion des autres
Etats riverains. Ce principe est reflété à l’article 2 de la convention de
Genève de 1958 sur le plateau continental. Les deux premiers paragraphes
de cet article sont suffisamment importants pour qu’ils soient cités ici:

«1. L’Etat riverain exerce des droits souverains sur le plateau
continental aux fins de l’exploration de celui-ci et de l’exploitation
de ses ressources naturelles.

2. Les droits visés au paragraphe 1 du présent article sont exclusifs
en ce sens que, si l’Etat riverain n’explore pas le plateau continental
ou n’exploite pas ses ressources naturelles, nul ne peut entreprendre
de telles activités ni revendiquer de droits sur le plateau continental
sans le consentement exprès de l'Etat riverain.»

L’autre principe, qui est plus pertinent pour la présente opinion, a trait
aux accords fondés sur des « principes équitables ». II stipule que la ligne
de délimitation est «déterminée par les Etats-Unis et l'Etat intéressé
conformément aux principes équitables ». Dans le cadre de sa mission de
développement et de codification du droit international, la Commission
du droit international de Organisation des Nations Unies a examiné le
projet de cette disposition au cours de la période 1950-1956, mais aucune
règle définie n’a été formulée par elle, et la tendance générale, parmi ses
membres, était encore favorable à la méthode des accords ou du recours à
l'arbitrage. Toutefois, au cours de cette période, la Commission a renvoyé
la question à un comité d’experts en hydrographie qui a finalement
présenté, en 1953, un rapport favorable à l’équidistance — ce qui est assez
compréhensible, étant donné la commodité de cette formule. Il y a lieu de
noter que l’équidistance n’était que l’une des quatre méthodes proposées
aux experts. Même après l’adoption du rapport du comité d’experts favo-
rable à l’équidistance, des doutes et des hésitations ont persisté dans
l'esprit de certains des membres de la Commission:

«motif pris par exemple de ce que [l’lapplication stricte [du principe
de l’équidistance] pourrait prêter à critique dans des cas où la confi-
guration géographique de la côte rendrait inéquitable une limite
tracée sur cette base» (C.I.J. Recueil 1969, p. 35, par. 53).

260
DELIMITATION MARITIME (OP. IND. AJIBOLA) 295

Tout observateur indépendant s’intéressant a la délimitation maritime
pourrait sans aucune difficulté distinguer l’existence d’une «bataille
permanente » entre les deux écoles de pensée dans ce domaine, certains
défendant les principes équitables et d’autres préconisant le «principe de
l’équidistance», chaque école mettant l’accent constamment sur les
défauts et les faiblesses des arguments de l’autre. Ce que l’on appelle le
«principe de l’équidistance » continue de l’emporter en ce qui concerne la
pratique des Etats, étant donné sa relative commodité; cette dernière
qualité de ce principe est indéniable, mais c’est là tout ce que l’on peut dire
en sa faveur, car la méthode est tout à fait insuffisante pour faire face à
toutes les situations qui se présentent dans le monde, en particulier lors-
que la configuration géographique la rend inéquitable, comme dans
l’affaire considérée ici. C’est en raison de ce défaut patent de la méthode
que la Cour l’a rejetée comme ne faisant pas partie du droit coutumier et
méritant seulement de figurer comme une méthode parmi d’autres et pas
davantage.

Historiquement, donc, comme je l’ai signalé plus haut, les principes
équitables, tels qu’ils ont été élaborés au cours des années depuis l’époque
de la proclamation Truman jusqu’au moment où ils ont retenu l’atten-
tion de la Commission du droit international, sont désormais pleine-
ment élaborés et sont parvenus au rang de règles admises à l’intérieur dela
jurisprudence de la Cour et de celle des tribunaux d’arbitrage interna-
tionaux.

Dans la common law, le rôle traditionnel de l’equity comme système
existant séparément du droit se distingue nettement de son rôle et de son
sens en droit international, en particulier dans le domaine de la délimita-
tion maritime. « Le rôle classique de l’equity» (telle que la connaît la
common law)

«est de modifier la règle de droit dans les cas où elle pourrait, si elle
était strictement appliquée, aboutir à une injustice. Ainsi, le droit et
l’equity, collaborant, devraient servir les fins de la justice en introdui-
sant dans l’application des règles juridiques la souplesse, l’adaptabi-
lité et même des limitations » (sir Robert Jennings, Staat und Vülker-
rechtsordnung, p. 400-401).

Qu’entend-on donc par équité ou par principes équitables en matiére
de délimitation maritime? Une réponse a été donnée en 1982 dans l’af-
faire relative au Plateau continental (Tunisie/Jamahiriya arabe libyenne),
dans laquelle la Cour a défini ce concept de la maniére suivante:

«L’équité en tant que notion juridique procède directement de
Vidée de justice. La Cour, dont la tâche est par définition d’adminis-
trer la justice, ne saurait manquer d’en faire application. Dans Phis-
toire des systèmes juridiques, le terme équité a servi a désigner
diverses notions juridiques. On a souvent opposé l’équité aux règles
rigides du droit positif, dont la rigueur doit étre tempérée pour que
justice soit rendue. Cette opposition est généralement sans équiva-

261
DÉLIMITATION MARITIME (OP. IND. AJIBOLA) 296

lent dans l’évolution du droit international; la notion juridique
d’équité est un principe général directement applicable en tant que
droit.» (C.LJ. Recueil 1982, p. 60, par. 71.)

La Cour avait fait la lumière sur cette question dès 1969, époque où elle
défendait cette notion de la manière suivante:

«en d’autres termes, il ne s’agit pas d’appliquer l’équité simplement
comme une représentation de la justice abstraite, mais d’appliquer
une règle de droit prescrivant le recours à des principes équitables
conformément aux idées qui ont toujours inspiré le développement
du régime juridique du plateau continental en la matière» (C.LJ.
Recueil 1969, p. 47, par. 85).

Certains des aspects les plus flous de l’équité demandent à être
examinés et pris en considération ici. Prenons par exemple la maxime
selon laquelle l’égalité est synonyme d’équité, ou encore «l'équité se
complait dans l'égalité ». Cela peut être positivement vrai dans la common
law, mais n’est pas nécessairement valable dans le domaine du droit inter-
national. En conséquence, en 1969, la Cour a conclu: « L’équité n’im-
plique pas nécessairement l'égalité », et elle a poursuivi en ces termes:

«Il n’est jamais question de refaire la nature entièrement et l'équité
ne commande pas qu’un Etat sans accès à la mer se voie attribuer une
zone de plateau continental, pas plus qu'il ne s’agit d’égaliser la situa-
tion d’un Etat dont les côtes sont étendues et celle d’un Etat dont les
côtes sont réduites. » (Jbid., p. 49, par. 91.)

Dans l’affaire du Golfe du Maine, en 1984, la Chambre s’est trouvée
devant un choix à faire entre les critères applicables, et elle a résolu de
préférer et d'appliquer un critère «à propos duquel l'équité est de longue
date considérée comme un caractère rejoignant la simplicité », à savoir la
division par parts égales. Peut-être, en l’absence de circonstance spéciale,
l’arrêt rendu dans l’affaire du Golfe du Maine est-il un bon exemple de cas
où l’équité implique l'égalité. Dans cette affaire, la Chambre a conclu:

«En résumé, la Chambre trouve, dans les constatations qu’elle
vient de faire, une confirmation de sa conviction de l’absence totale,
dans le cas d’espèce, des conditions de nature vraiment exception-
nelle qui pourraient justifier une quelconque correction de la ligne de
délimitation qu’elle a tracée. La Chambre peut donc conclure en
toute sécurité que la délimitation effectuée dans le respect des prin-
cipes et règles de droit régissant la matière, en appliquant donc des
critères équitables et en utilisant les méthodes appropriées, a en outre
produit un résultat d’ensemble équitable.» (C.IJ. Recueil 1984,
p. 344, par. 241.)

Une conclusion semblable a été formulée par une autre chambre en
1986 dans l’affaire du Différend frontalier, dans laquelle elle a conclu:

262
DÉLIMITATION MARITIME (OP. IND. AJIBOLA) 297

«Bien que «l'équité n'implique pas nécessairement l'égalité »
(Plateau continental de la mer du Nord, C.IJ. Recueil 1969, p. 49,
par. 91), il reste qu’en absence de circonstances spéciales c’est en
général celle-ci qui traduit le mieux celle-là.» (CLJ. Recueil 1986,
p. 633, par. 150.)

Cependant, toutes ces déclarations concordantes ne signifient pas qu’il
n’y a aucun problème inhérent «à l’interprétation et à application » des
principes équitables. Même la Cour, dans l’un de ses arrêts, a fait allusion
à ces problèmes et a formulé une distinction courageuse en même temps
que suggéré la modification d’une terminologie qui n’était «pas entière-
ment satisfaisante » :

«L'application de principes équitables doit aboutir 4 un résultat
équitable. Cette façon de s’exprimer, bien que courante, n’est pas
entièrement satisfaisante, puisque l'adjectif équitable qualifie à la
fois le résultat à atteindre et les moyens à employer pour y parvenir.
C’est néanmoins le résultat qui importe: les principes sont subor-
donnés à l’objectif à atteindre.» (C.I.J. Recueil 1982, p. 59, par. 70.)

Dans la présente affaire, la Cour a décidé de commencer par une ligne
médiane provisoire, ce sur quoi je suis parfaitement en accord avec elle.
Elle passe ensuite à la rectification de la ligne en appliquant la procédure
équitable afin d’obtenir un résultat équitable. Quels que soient la méthode
ou le principe mis en œuvre, le résultat ultime est ce qui importe : un résul-
tat équitable découlant de même du principe.

Il y a aussi la critique constamment adressée à la Cour au sujet de
l'application qu’elle fait des principes équitables, à savoir que ses déci-
sions sont des décisions ex aequo et bono qui ne peuvent être invoquées
que lorsqu'elles sont demandées au titre du paragraphe 2 de l’article 38 du
Statut de la Cour. Cette affirmation selon laquelle les décisions de la Cour
sont des exemples d’exercice d’un pouvoir discrétionnaire ou de concilia-
tion a été réfutée par la Cour dans nombre de ses arrêts.

La Cour a exposé sa position de façon tout à fait claire même dans
l'arrêt de 1969 concernant les affaires du Plateau continental de la mer du
Nord:

« Néanmoins, lorsqu’on parle du juge qui rend la justice ou qui dit
le droit, il s’agit de justification objective de ses décisions non pas
au-delà des textes mais selon les textes et dans ce domaine c’est préci-
sément une règle de droit qui appelle l’application de principes équi-
tables. Il n’est par conséquent pas question en l’espèce d’une déci-
sion ex aequo et bono...» (C.I.J. Recueil 1969, p. 48, par. 88.)

Un avis analogue a été formulé à nouveau dans l’affaire Tunisie/Libye
lorsque la Cour a déclaré:

«II faut distinguer entre l’application de principes équitables et le
fait de rendre une décision ex aequo et bono... Certes, il n’existe pas de

263
DELIMITATION MARITIME (OP. IND. AJIBOLA) 298

règles rigides quant au poids exact à attribuer à chaque élément de
Pespéce; on est cependant fort loin de l’exercice d’un pouvoir discré-
tionnaire ou de la conciliation. Il ne s’agit pas non plus d’un recours à
la justice distributive. » (C.I.J. Recueil 1982, p. 60, par. 71.)

Cette importante dénégation en ce qui concerne le recours à l’équité ex
aequo et bono se retrouve dans l’arrêt rendu par la Chambre dans l’affaire
du Golfe du Maine et dans la sentence du tribunal arbitral dans l’affaire
Guinée/ Guinée-Bissau.

Pour conclure cet examen des principes équitables, on peut dire que
malgré tous leurs prétendus «défauts», ils ont montré leur efficacité
pendant plus de deux décennies et ont bénéficié d’un très large appui de
l’ensemble de la communauté internationale comme le montrent la
convention des Nations Unies sur le droit de la mer de 1982 et toutes les
conférences des Nations Unies sur le droit de la mer. Ils constituent main-
tenant les principes fondamentaux que le droit international coutumier
fait intervenir en matière de délimitation maritime, et ils sont peut-être la
fons et origo de son développement futur. Le processus judiciaire, de
même que le droit, est de nature dynamique. Il continuera de se dévelop-
per et de s’améliorer. L'emploi de principes équitables dans ce domaine
est incontestablement devenu une réalité et l’équité ne va pas au hasard
dans des eaux inconnues. Il y aura toujours place pour des mises au
point, mais il est certain que le droit international coutumier de la délimi-
tation maritime, solidement fondé maintenant sur des principes équita-
bles, est destiné à rester.

LA SOLUTION DE L’EQUATION

La présente affaire est importante dans l’histoire du développement du
droit international coutumier de la délimitation maritime. II s’agit d’une
affaire de délimitation où la Cour est appelée à statuer sur un différend
entre les Parties en l’absence même d’un compromis. C’est aussi la pre-
mière affaire concernant des zones maritimes du nord-est de l'Atlantique,
où l'effet des glaces doit être pris en considération. De plus, et cela est très
important, c’est la première affaire où la Cour ait eu à se prononcer de
manière définitive sur l'interprétation et application de la convention de
Genève de 1958 sur le plateau continental, en particulier du paragraphe 1
de son article 6. Dans cette affaire, les deux Parties reconnaissent qu’elles
sont liées par les dispositions de la convention, que le Danemark a signée
le 29 avril 1958 et ensuite ratifiée le 12 juin 1963, et à laquelle la Norvège a
adhéré le 9 septembre 1971.

On peut donc immédiatement en déduire, premièrement, que la
méthode de la ligne médiane est applicable à tous les aspects de la délimi-
tation maritime concernant la limite du plateau continental entre le
Groenland et Jan Mayen. Le Danemark lui-même reconnaît et confirme
dans son mémoire (p. 59, par. 210) que la convention de 1958 est en
vigueur entre les deux Etats.

264
DELIMITATION MARITIME (OP. IND. AJIBOLA) 299

Le désaccord entre le Danemark et la Norvége, cependant, vient de ce
que la Norvége soutient que la délimitation par la ligne médiane telle
qu’elle est stipulée à l’article 6 de la convention de 1958 s’applique sans
conditions ni réserves, alors que le Danemark prétend que la règle de
l’article 6 est une règle «équidistance-circonstances spéciales», et que
Jan Mayen est une circonstance spéciale «par excellence ».

Il est donc essentiel de déterminer si Jan Mayen est une circonstance
spéciale par excellence. Malheureusement, le Danemark n’a pas précisé ce
qu’il entendait par une circonstance spéciale de ce genre. Devant la Cour,
il a été établi par le Danemark et apparemment reconnu par la Norvège
que Jan Mayen est une île relativement petite, isolée et inhabitée. En ce
qui concerne la population, les deux Parties sont d’accord que vingt-
cinq personnes environ se trouvent en permanence sur l’île et que leur
présence est principalement liée à des activités météorologiques. Aux
paragraphes 206 et 207 du mémoire du Danemark, Jan Mayen est décrite
comme une île déserte à peu près dépourvue de ressources naturelles.
Dans le passé, des activités minières et de chasse y ont été entreprises puis
abandonnées. L’île ne possède pas de ports (naturels ou artificiels) et
même les projets d'aménagement d’un port qui aurait servi de base pour
la pêche ont été abandonnés. La question est de savoir si ces caractéris-
tiques géographiques, économiques et sociales de Jan Mayen sont suf-
fisantes pour en faire une circonstance spéciale par excellence en droit
international. Il convient maintenant d'examiner quelques-unes des
considérations importantes qui pourraient amener à qualifier Jan Mayen
de la sorte.

La première de ces considérations est celle de savoir si Jan Mayen est ou
non un rocher. S’il s’agit d’un simple rocher, sa situation juridique pour-
rait relever du paragraphe 3 de l’article 121 de la convention de 1982 qui
dispose que «les rochers qui ne se prêtent pas à l’habitation humaine ou à
une vie économique propre n’ont pas de zone économique exclusive ni de
plateau continental». Il résulte de cette définition que si Jan Mayen est un
rocher, elle ne peut pas, à la différence d’une île, avoir droit à une zone
économique exclusive et à un plateau continental. Mais il est indiscutable,
spécialement après avoir entendu les arguments du Danemark pendant la
procédure orale, que Jan Mayen n’est pas un rocher mais une île. Le
Danemark a reconnu dans ses plaidoiries que tel était le statut juridique
de Jan Mayen, et il a également parlé de Jan Mayen comme d’une île dans
ses pièces écrites. Si donc Jan Mayen n’est pas un rocher mais une île, elle
peut être définie aux termes des paragraphes I et 2 de l’article 121 comme
«une étendue naturelle de terre entourée d’eau qui reste découverte à
marée haute» et

«la mer territoriale, la zone contiguë, la zone économique exclusive
et le plateau continental d’une île sont délimités conformément aux
dispositions de la convention applicables aux autres territoires
terrestres» (convention des Nations Unies sur le droit de la mer,
partie VIIL art. 121). |

265
DÉLIMITATION MARITIME (OP. IND. AJIBOLA) 300

La conclusion qui s’impose nécessairement ici est que, puisqu'il est
reconnu que Jan Mayen est une île, elle doit bénéficier du traitement qui
est normalement accordé à un autre territoire terrestre. Elle a donc droit,
comme tout autre territoire, à un plateau continental et à une zone de
pêche propres au même titre que le Groenland, et elle ne peut pas consti-
tuer une circonstance spéciale à cet égard.

Un autre point qui vaut d’être examiné en ce qui concerne l’existence de
circonstances spéciales est de savoir si Jan Mayen constitue une carac-
téristique spéciale accessoire. Dans l’affirmative, elle pourrait corres-
pondre à une circonstance spéciale au sens de l’article 6 de la convention
de Genève de 1958. Peut-être est-il nécessaire de rappeler l’importante
disposition du paragraphe 1 de l’article 6 dont il est question ici:

«Dans le cas où un même plateau continental est adjacent aux
territoires de deux ou plusieurs Etats dont les côtes se font face, la
délimitation du plateau continental entre ces Etats est déterminée par
accord entre ces Etats. A défaut d’accord, et à moins que des circons-
tances spéciales ne justifient une autre délimitation, celle-ci est
constituée par la ligne médiane dont tous les points sont équidistants
des points les plus proches des lignes de base à partir desquelles est
mesurée la largeur de la merterritoriale de chacun de ces Etats. » (Les
italiques sont de moi.)

Il est difficile d’affirmer que Jan Mayen est une caractéristique spéciale
accessoire. À cet égard, l’arrêt rendu dans les affaires du Plateau conti-
nental de la mer du Nord pourrait bien être pertinent, quoiqu'il n’existe
aucune similitude entre la situation géographique dans les affaires entre la
République fédérale d’ Allemagne, le Danemark et les Pays-Bas et celle-ci.
Dans les circonstances géographiques de l’espèce, il ne saurait y avoir de
«situation géographique de quasi-égalité entre plusieurs Etats » analogue
à celle qui se présentait dans les affaires du Plateau continental de la mer du
Nord (République fédérale d’Allemagne/Danemark; République fédérale
d’Allemagne/ Pays-Bas).

Il serait donc peut-être inexact d’affirmer que Jan Mayen puisse avoir
un quelconque effet de distorsion de ce genre. La ligne médiane dont il est
question ici n’est pas entre la Norvége continentale et le Groenland, que
séparent plus de 700 milles de haute mer. Le probléme d’une petite ile
proche de la ligne médiane ou située de telle sorte qu’elle a un effet de
distortion ne se pose donc pas dans cette affaire et, pour cette raison, la
question d’une caractéristique spéciale accessoire ne se pose pas non plus.

Il reste donc à examiner si, comme dans les affaires du Plateau continen-
tal de la mer du Nord, il existe une situation géographique telle que Jan
Mayen puisse relever des dispositions relatives à la prise en compte «des
îlots, des rochers ou des légers saillants de la côte» (C.I.J. Recueil 1969,
p. 36, par. 57). Comme je l’ai déjà indiqué, la situation est ici différente.
Jan Mayen n’est ni une île, ni un rocher, ni un léger saillant de la côte.

Ayant examiné la question des circonstances spéciales dans ses
rapports avec la méthode de l’équidistance au regard des dispositions du

266
DÉLIMITATION MARITIME (OP. IND. AJIBOLA) 301

paragraphe 1 de l’article 6 de la convention de Genève de 1958 sur le
plateau continental, je passerai à l’autre terme de l’équation que la juris-
prudence de la Cour appelle «circonstances pertinentes ». Alors que les
circonstances spéciales, pourrait-on dire, concernent des particularités
géographiques des côtes des Etats, expression «circonstances perti-
nentes» est peut-être d’une signification plus étendue, mais sa raison
d’être et son contenu sont similaires.

Cependant, l’examen des déclarations faites par la Cour à propos de la
possibilité de prendre en considération des «circonstances pertinentes »
dans des affaires de délimitation maritime fait apparaître certaines des
orientations suivant lesquelles le droit international continue de se déve-
lopper.

Dans les affaires du Plateau continental de la mer du Nord, la Cour a dit:

«En réalité, il n’y a pas de limites juridiques aux considérations
que les Etats peuvent examiner afin de s’assurer qu’ils vont appliquer
des procédés équitables et c’est le plus souvent la balance entre toutes
ces considérations qui créera l’équitable plutôt que l’adoption d’une
seule considération en excluant toutes les autres. De tels problèmes
d’équilibre entre diverses considérations varient naturellement selon
les circonstances de l’espèce. » (C.I.J. Recueil 1969, p. 50, par. 93.)

D'un autre côté, les facteurs pouvant être rangés dans la catégorie des
«circonstances pertinentes » en général ne sont pas tous réellement perti-
nents dans tous les cas. La Cour l’a encore précisé dans l’affaire Libye/
Malte lorsqu'elle a déclaré que, s’il n’y a pas de limite juridique aux
considérations dont les Etats sont en droit de tenir compte, «seules pour-
ront intervenir celles qui se rapportent à l'institution du plateau continen-
tal telle qu’elle s’est constituée en droit» (C.IJ. Recueil 1985, p. 40,
par. 48).

Il est maintenant clair que, outre la configuration géographique, les
«circonstances pertinentes» englobent aussi toutes les autres circons-
tances, comme la population, les structures socio-économique, la sécu-
rité, la conduite des parties, etc., lorsque celles-ci sont pertinentes. Les
principes équitables du droit international coutumier qui, comme je l’ai
déjà indiqué, constituent le droit applicable dans cette affaire en ce qui
concerne la zone de pêche, requièrent également qu’il soit tenu compte
comme d’une circonstance pertinente de la proportionnalité (de même
que dans le cas du plateau continental) ou de ce que l’on pourrait plus
justement appeler la disparité de longueurs des côtes des Parties. Si l’on
examine d’un œil critique la longueur de la côte du Groenland par
comparaison avec celle de Jan Mayen, l’on constate une différence
évidente (la longueur de la côte du Groenland est de 524 kilomètres, alors
que celle de Jan Mayen est de 54,8 kilomètres). Il est clair aussi qu’au
regard des principes équitables du droit international coutumier une telle
disparité de longueurs des côtes est une circonstance pertinente à prendre
en considération car:

267
DÉLIMITATION MARITIME (OP. IND. AJIBOLA) 302

«S'il est vrai que les circonstances de chaque cas de délimitation
maritime diffèrent, seul un ensemble clair de principes équitables
peut permettre de leur reconnaître le poids qui convient et d’atteindre
l'objectif du résultat équitable prescrit par le droit international
général.» (C.L.J. Recueil 1985, p. 55, par. 76.)

Il est ainsi apparu une image claire de la relation qui peut exister entre le
concept de «circonstances pertinentes » consacré dans les principes équi-
tables du droit international coutumier et les «circonstances spéciales »
constituées par une particularité remarquable de la configuration géogra-
phique des côtes du Groenland et de Jan Mayen. Cette relation (ce qu’un
éminent juriste a appelé la «passerelle ») a été l’une des considérations
intervenues dans la sentence rendue par le tribunal arbitral franco-britan-
nique, qui avait eu à appliquer, en 1977, les dispositions du paragraphe 1 de
l’article 6 de la convention de Genève de 1958 sur le plateau continental:

«En résumé, le rôle de la condition relative aux «circonstances
spéciales », posée à l’article 6, est d’assurer une délimitation équi-
table; en fait, la règle combinant «équidistance-circonstance spé-
ciale » constitue l’expression particulière d’une norme générale suivant
laquelle la limite entre des Etats qui donnent sur le même plateau
continental doit, en l’absence d’accord, être déterminée selon des
principes équitables. De plus, l’article 6 s’abstient de définir les
«circonstances spéciales» aussi bien que d’indiquer le critère
permettant d'établir si des circonstances données justifient une déli-
mitation autre que celle qui résulte de la ligne d’équidistance. Il
s’ensuit que, même sous l’angle de l’article 6, la question de savoir si
le principe de l’équidistance ou quelque autre méthode permet
d’aboutir à une délimitation équitable est très largement une ques-
tion d’appréciation qui doit être résolue à la lumière des circons-
tances géographiques et autres.» (Recueil des sentences arbitrales,
(RSA), vol. XVII, p. 175, par. 70.)

Nous possédons maintenant tous les éléments ou ingrédients néces-
saires pour l’€quation qui est à résoudre dans cette affaire et dans toutes
les affaires ultérieures de délimitation maritime. D’une part, les disposi-
tions du paragraphe 1 de l’article 6 de la convention de Genève sur le
plateau continental stipulent que tous les Etats doivent régler leurs
problèmes de délimitation par voie d’ accord, et poursuivent en disant que,
à défaut d’accord, la méthode de l’équidistance doit être appliquée en
l’absence de «circonstances spéciales ». D'autre part, le droit internatio-
nal général veut que toutes les questions de délimitation soient résolues
par voie d’accord entre les parties et qu’à défaut d’accord il soit appliqué
des principes équitables. Cette procédure équitable doit prendre en
compte les «circonstances pertinentes ».

Dans le premier cas, la solution des questions de délimitation par voie
d’accord est commune aux deux ensembles de dispositions. Il est égale-

268
DÉLIMITATION MARITIME (OP. IND. AJIBOLA) 303

ment prescrit de prendre en considération les particularités géophysiques
ou autres qui sont appelées «circonstances spéciales » ou «circonstances
pertinentes» et la méthode préconisée par la convention est l’équidis-
tance, alors que le droit international général requiert l’application de
principes équitables. Le résultat final obtenu en résolvant l’équation est
que le terme circonstances spéciales/équidistance est apparemment égal
au terme circonstances pertinentes/principes équitables. Autrement dit,
accord/circonstances spéciales/équidistance est égal à accord/circons-
tances pertinentes/principes équitables. L’un de ces termes est cependant
contenu dans l’autre, ainsi que l’a conclu le tribunal dans l’arbitrage
franco-britannique quand il a déclaré que:

«Le tribunal estime par conséquent que les règles du droit coutu-
mier sont pertinentes et en vérité essentielles pour interpréter et
compléter les dispositions de l’article 6.» (RSA, vol. XVIII, p. 178,
par. 75.)

Jestime donc en dernière analyse que la contribution suprême du droit
international coutumier actuel par comparaison avec la règle circons-
tances spéciales-équidistance (dans une affaire comme celle-ci où doivent
être prises en considération ces deux institutions de la délimitation mari-
time) est que l’application de principes équitables constitue la règle
fondamentale du droit; tel est le droit contemporain en la matière. Pour
conclure cette partie de mon opinion je citerai un exemple classique de
résolution d'équations semblables à celle que pose cette affaire. Il se lit
comme suit:

«Le tribunal conclut en conséquence que la convention de Genève
de 1958 sur le plateau continental est un traité en vigueur dont les
dispositions sont en l’espèce applicables entre les parties aux termes
de l’article 2 du compromis d’arbitrage. Cela ne signifie pas — le
tribunal tient à le souligner en même temps — qu’il estime devoir
exclure, dans la présente affaire, toute considération tenant compte
des développements récents du droit coutumier. Au contraire, le
tribunal ne doute pas qu’il doit prendre en considération l’évolution
du droit de la mer dans toute la mesure où cela serait pertinent pour
l'examen de la présente affaire.» (Jbid., p. 166, par. 48.)

Cette décision a un ton intertemporel, mais il est indéniable qu’elle
reflète la conception actuelle du droit de la délimitation maritime — le
droit a un caractère dynamique et il évolue avec le temps.

(Signé) Bola AJTBOLA.

269
